DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 21 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Copy of Reference Request
The Applicant requests a clearer copy of Frère et al. as the chemical structure in the abstract is difficult to read. Another copy of the publication and a copy of the abstract (as a separate PDF) are included.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voo et al. (Macromolecules, 2015, 48(4), pages 1055-1064).
The invention as described in the originally filed disclosure is for a block copolymer which has a water-soluble block, a linker, and a cationic block, wherein the linker is connected to both the water-soluble block and the charged block (see for example paragraph [5], paragraph [26], and original claim 1). An example of this invention is example 1a, which has mPEG attached to the MTC block (the cationic block). Examples 1c, 1e, and 1f also have such an arrangement, All of these are prepared by polymerizing mPEG (5000 Da) with cyclic benzyl chloride functionalized polycarbonate monomer (example 1 – starting paragraph [89]). There is no additional element between the mPEG and the polycarbonate block (the cationic block), and thus the linker is taken to be the final repeating ethylene glycol subunit of the PEG, which would also correspond to the embodiments shown as M-5 and M-6 (paragraph [53]). 
Thus, while the single PEG block derived from mPEG must be taken to read upon two different elements simultaneously (the water-soluble block and the linker), and can be viewed as being broken up into at least two components. In view of the instant specification, thus the mPEG which is not the linker is considered to read on a plurality of water-soluble blocks, as two consecutive 2500 Da blocks of the PEG exist, one terminated by methyl, the other attached to the linker.
Voo et al. discloses polycarbonate triblock polymers comprising an antifouling poly(ethylene glycol) block and an antimicrobial cationic polycarbonate block (abstract).  One such specific polymer disclosed is shown as prepared (see schematic presentation in Figure 1).   And thus the polymer disclosed by Voo et al. is considered to read upon the instantly recited limitation. The polyethylene glycol reads upon the instantly recited plurality of water-soluble blocks, with the first of the many ethylene glycol repeats of the antifouling block reading upon the .

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frère et al. (Biomacromolecules, 2015, vol. 16, pages 769-779).
The invention as described in the originally filed disclosure is for a block copolymer which has a water-soluble block, a linker, and a cationic block, wherein the linker is connected to both the water-soluble block and the charged block (see for example paragraph [5], paragraph [26], and original claim 1). An example of this invention is example 1a, which has mPEG attached to the MTC block (the cationic block). Examples 1c, 1e, and 1f also have such an arrangement, All of these are prepared by polymerizing mPEG (5000 Da) with cyclic benzyl chloride functionalized polycarbonate monomer (example 1 – starting paragraph [89]). There is no additional element between the mPEG and the polycarbonate block (the cationic block), and thus the linker is taken to be the final repeating ethylene glycol subunit of the PEG, which would also correspond to the embodiments shown as M-5 and M-6 (paragraph [53]). 
Thus, while the single PEG block derived from mPEG must be taken to read upon two different elements simultaneously (the water-soluble block and the linker), and can be viewed as being broken up into at least two components. In view of the instant specification, thus the mPEG which is not the linker is considered to read on a plurality of water-soluble blocks, as two consecutive 2500 Da blocks of the PEG exist, one terminated by methyl, the other attached to the linker.
	Frère et al. discloses guanidinium-functionalized polycarbonates useful for siRNA transfection (abstract).  One such polymer prepared is diblock, with a polyethylene glycol block .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frère et al. (Biomacromolecules, 2015, vol. 16, pages 769-779).
Frère et al. anticipates the instant claims.  However, the structures disclosed by Frère et al. do not anticipate the elected species.  These structures differ in that the alkylene linker between the guanidine moiety and the ester functionality (which attaches the guanidine to the polymer backbone) is a C2 alkylene group in the disclosure of Frère et al., whereas the elected species if the C4 alkylene group.
However, this difference is not considered patentable.  When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case of obviousness may be made.  In re Wilder, 563 F.2d 457 (CCPA 1957). See also In re Payne, 203 USPQ 245 (CCPA 1979). Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs).  See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties.  In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  
See also In re Norris 84 USPQ 458 (members of a homologous series are expected to gradually vary in properties); In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978); In re Lohr, 137 USPQ 548,549 (CCPA 1963)(H and methyl are obvious variants); and Ex parte Blustone, 135 USPQ 199 (POBA 1961) (alkyl and H are obvious).

Response to Arguments
The Applicant argues that the prior art rejections are not proper. The Applicant states that both Voo et al. and Frère et al. disclose macromolecules with a single PEG on the terminal end, and that this does not read upon the plurality required by the instant claims. Additionally, the Applicant states that Frère et al. does not disclose a linker.
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  The invention as described in the originally filed disclosure is for a block copolymer which has a water-soluble block, a linker, and a cationic block, wherein the linker is connected to both the water-soluble block and the charged block (see for example paragraph [5], paragraph [26], and original claim 1). An example of this invention is example 1a, which has mPEG attached to the MTC block (the cationic block). Examples 1c, 1e, and 1f also have such an arrangement, All of these are prepared by polymerizing mPEG (5000 Da) with cyclic benzyl chloride functionalized polycarbonate monomer (example 1 – starting paragraph [89]). There is no additional element between the mPEG and the polycarbonate block (the cationic block), and thus the linker is taken 
Thus, while the single PEG block derived from mPEG must be taken to read upon two different elements simultaneously (the water-soluble block and the linker), and can be viewed as being broken up into at least two components. In view of the instant specification, thus the mPEG which is not the linker is considered to read on a plurality of water-soluble blocks, as two consecutive 2500 Da blocks of the PEG exist, one terminated by methyl, the other attached to the linker. And thus the polymers disclosed by both Voo et al. and Frère et al. are considered to read upon the instantly recited limitations.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,463,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are narrower in scope and read upon the instantly recited claims.
The Applicant requests that the rejection be withdrawn, as the present claims have not yet been allowed. The Examiner considers the rejection proper, and thus does not withdraw this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Brian Gulledge/Primary Examiner, Art Unit 1612